Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16th, 2021 has been entered.
 
Response to Amendment
The amendment filed July 16th, 2021 does not place the application in condition for allowance.
The rejections over the STN Registry “1814939-33-7” and Lee et al. ‘272 are withdrawn due to Applicant’s amendment.
The 112(b) rejection of claims 1-5, 8-10 and 13 are withdrawn due to Applicant’s amendment.
The rejection over Lee et al. ‘192 is maintained.
New grounds for rejection follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 4, Ar3 is recited to be a unsubstituted spirobifluorenyl group but is limited to be a substituted spirobifluorenyl group in claim 1 rendering the scope of the claim unclear. Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-5, 9-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2014/0299192 A1).

In view of Claim 1, Lee et al. discloses a compound represented by Chemical Formula 1 (Page 42 – Compound 1-f-11), wherein Ar1 and Ar2 are unsubstituted aryl groups, L1 is represented by Chemical Formula 4, S3 is moot when r is = 0, L2 is a direct bond and Ar3 is a substituted aryl group, its noted that a triazolyl group (a five member carbon ring containing three nitrogen atoms) is not present (See Annotated Lee et al. Compound 1-f-11, below).
Annotated Lee et al. Compound 1-f-11

    PNG
    media_image1.png
    670
    812
    media_image1.png
    Greyscale

In view of Claim 2, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that L2 is a direct bond (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 3, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazynl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 4, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar3 is a substituted phenyl group that is not substituted with a triazynl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 5, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches that Ar1 and Ar2 are the same as or different from each other and are each 6 to C20 aryl group (See Annotated Lee et al. Compound 1-f-11, above).

In view of Claim 9, Lee et al. is relied upon for the reasons given above in addressing Claim 1.  Lee et al. teaches an OLED comprising a first electrode, a second electrode provided to face the first electrode and one or more organic material layers provided between the first electrode and the second electrode, wherein the one or more organic material layers comprise the compound of claim 1 (Figure 2 & Paragraph 0013).

In view of Claim 10, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013).

In view of Claim 13, Lee et al. is relied upon for the reasons given above in addressing Claim 9.  Lee et al. teaches one or more organic material layer comprise an electron transport layer wherein the electron transport layer can comprise the compound (Figure 2 & #8 - Paragraph 0010 & 0013), and the one or more organic material layers further comprises a hole transporting layer and a light emitting layer (Paragraph 0013).



Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry Compound 1814939-43-9.

In view of Claims 1-5, the STN registry discloses (See Annotated STN Registry Compound 1814939-43-9, below): where Ar1 and Ar2 are an unsubstituted C6-C20 aryl group, L1 is represented by Chemical Formula 2, where p=0, an Ar3 is a substituted phenyl group or an unsubstituted spirobifluorenyl group, L2 is a direct bond, Ar3 is a 
STN Registry Compound 1814939-43-9

    PNG
    media_image2.png
    360
    312
    media_image2.png
    Greyscale


In view of Claim 8, the STN registry discloses Compound 1-43 (See STN Registry Compound 1814939-43-9, below): 
STN Registry Compound 1814939-43-9

    PNG
    media_image2.png
    360
    312
    media_image2.png
    Greyscale


Claims 1-2, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN Registry Compound 1813573-62-4.

In view of Claims 1-2, and 4 the STN registry discloses (See STN Registry Compound 1813573-62-4, below), where L1 is chemical formula 5, and y =0, L2 is a direct bond and Ar3 is a substituted fluorenyl group and Ar1 and Ar2 are a unsubstituted C6-C20 aryl group.
STN Registry Compound

    PNG
    media_image3.png
    292
    289
    media_image3.png
    Greyscale

In view of Claim 8, the STN registry discloses compound 5-38 (See STN Registry Compound 1813573-62-4, above).


Response to Arguments
	Applicant has amended the claims to replace “triazolyl” with “triazinyl” for Ar3 to overcome the rejection over Lee et al ‘192.  The Examiner respectfully points out to Applicant that the claim language recites, “Ar3 is represented by an aryl group, which is unsubstituted or substituted with a substituent that is not a triazinyl group”, e.g., Applicant has limited the substituent to not be a triazinyl, not Ar3.  Accordingly, Lee et al. ‘192 still reads on this recited limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726